 Case 2:19-cv-01448-JAK-FFM Document 42-16 Filed 02/03/20 Page 1 of 5 Page ID #:939



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: (661) 294-0116
     Facsimile: (661) 294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining and Marketing Company LLC
 6

 7
                               UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10
     JAMES RUTHERFORD, an individual, )          Case # 2:19-CV-01448-JAK-FFMx
                                            )
11                                          )    DECLARATION OF METRO
                  Plaintiff,
                                            )    MALASAVAGE IN SUPPORT OF
12                                          )    OPPOSITION TO MOTION FOR
           vs.
                                            )    SUMMARY JUDGMENT
13
     USA GAS, a business of unknown         )
14   form; THRIFTY OIL CO., a California ))      Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, )    Action Filed: 12/20/18
15                                          )    Trial Date: Not Set Yet
                                            )
16                Defendants.               )    Hearing Date: April 20, 2020
                                            )    Hearing Time: 8:30 a.m.
17                                          )    Hearing Courtroom: 10B
                                            )
18

19
                   1.     I am providing this Declaration in support of the Opposition to
20
     Motion for Summary Judgment filed by Thrifty Oil Co. and Tesoro Refining &
21
     Marketing Company LLC (collectively, “Defendants”) in this case.
22
                   2.     I have personal knowledge of the following facts, and if called
23
     as a witness, I could and would testify competently thereto.
24
                   3.     I am, and since 2014 have been, employed by Thrifty Oil Co.
25
     (“Thrifty Oil”) as Vice President, Station Properties. My responsibilities include
26
     managing a portfolio of hundreds of service station properties owned by Thrifty
27
     Oil and its affiliates.
28



                                                 1
                                 Declaration of Metro Malasavage
                                   (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-16 Filed 02/03/20 Page 2 of 5 Page ID #:940



 1
                   4.    The property at issue in this case, 401 E. 6th Street, Beaumont,
 2
     California (“Property”) is one of the properties in the portfolio that I manage for
 3
     Thrifty Oil and its affiliates. For referencing and tracking purposes, the Property is
 4
     assigned internal property number 349 by Thrifty Oil.
 5
                   5.    For at least the last ten years (if not longer), and in the regular
 6
     conduct of its business, when there is a “handover” of a property owned by Thrifty
 7
     Oil or one of its affiliates from one tenant to another tenant, Thrifty Oil visits the
 8
     property and takes photographs of the property. Doing so allows Thrifty Oil to,
 9
     among other things, document the existence (and condition) of improvements at a
10
     property when one tenant’s tenancy is ending and another tenant’s tenancy is
11
     commencing. Based upon my work experience for Thrifty Oil, and my periodic
12
     review of Thrifty Oil’s files for the different properties I manage, I estimate that
13
     Thrifty Oil has photographed hundreds of properties during “handovers” from one
14
     tenant to another tenant.
15
                   6.    I am also very familiar with Thrifty Oil’s procedures that
16
     govern the maintaining of documents evidencing the “handover” of properties
17
     from one tenant to another tenant. Once photographs are taken of a property
18
     during a “handover”, the documents are uploaded onto Thrifty Oil’s servers and
19
     maintained in (a) separate files for each of the hundreds of properties owned by
20
     Thrifty Oil and its affiliates, and (b) for each such file, subfiles that correspond to a
21
     particular “handover” (as some properties may have numerous “handovers” over
22
     the years).
23
                   7.    I believe the sales counter in the convenience store at the
24
     Property (including the lower transaction counter affixed to the front of it) has been
25
     in existence (and not modified) since at least March 15, 2012. I base this upon the
26
     following.
27
                   8.    Exhibit K is a true and correct copy of a photograph of the sales
28
     counter in the convenience store at the Property from Thrifty Oil’s files for the

                                                 2
                                 Declaration of Metro Malasavage
                                   (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-16 Filed 02/03/20 Page 3 of 5 Page ID #:941



 1
     Property. This photograph is maintained by Thrifty Oil in an electronic file
 2
     entitled “349-9719” that is a subfile of a file entitled “Handover Check Lists” and
 3
     which includes 152 photographs. This photograph was one of 152 taken of the
 4
     Property on or about June 5, 2012 to document the handover of the Property from
 5
     BP West Coast Products LLC (“BP”) to Tesoro Refining & Marketing Company
 6
     LLC (“Tesoro”). I have no reason to believe the photograph marked as Exhibit K
 7
     was not taken on or about June 5, 2012, and I have no reason to believe Exhibit K
 8
     inaccurately depicts anything.
 9
                  9.     Attached as Exhibit D is a photograph of that same sales
10
     counter that I understand from the Declaration of Douglas Gravelle was taken in
11
     2019. Comparing the two photographs (that is, Exhibits D and K) confirms the
12
     sales counter (including the lowered sales counter in the front of it) has been in
13
     existence (and not modified) since approximately June 5, 2012.
14
                  10.    While I suppose it is possible the sales counter was modified
15
     between March 15, 2012 and approximately June 5, 2012 (when Exhibit K was
16
     taken), I have no reason to believe that occurred for several reasons. First, I have
17
     reviewed all Thrifty Oil’s files for the Property and there is nothing in those files to
18
     indicate the sales counter was ever modified at any time in 2012 (or thereafter).
19
     Second, the June 5, 2012 handover of the Property from BP West Coast Products
20
     LLC to Tesoro was something that the prior tenant, BP West Coast Products LLC,
21
     would have known about since at least January 1 of 2012 (as, according to my
22
     review of the file for the Property, its lease was expiring upon its own terms and
23
     this was not an unexpected “sooner termination” of its lease). Hence, BP West
24
     Coast Products LLC would not have had any reason or incentive to make any
25
     investments in, or modifications to, the Property in the months leading up to the
26
     June 5, 2012 handover (including between March 15, 2012 and June 5, 2012).
27
                  11.    I also reviewed Thrifty Oil’s file for the Property to determine
28
     when Thrifty Oil acquired its fee interest in the Property and the general history of

                                               3
                               Declaration of Metro Malasavage
                                 (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-16 Filed 02/03/20 Page 4 of 5 Page ID #:942



 1
     the Property. According to my review of Thrifty Oil’s file for the Property and the
 2
     documents therein, none of which I have any reason to believe are inaccurate,
 3
     Thrifty Oil acquired its fee interest in the Property in 1989, and in 1989 the
 4
     Property was already improved with the service station (including the convenience
 5
     store) that exists at the Property today.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               4
                               Declaration of Metro Malasavage
                                 (2:19-cv-01448-JAK-FFMx)
Case 2:19-cv-01448-JAK-FFM Document 42-16 Filed 02/03/20 Page 5 of 5 Page ID #:943



 1
                   I declare under penalty of pe1jury under the laws of both the United
 2
     States of America and the State of California that the foregoing is true and correct
 3
     and that this Declaration was executed on January 31, 2020 in Santa Fe Springs,
 4
     California,
 5
                                            By:    Art ~
                                                   Metro Malasaage
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              5
                              Declaration of Metro Malasavage
                                (2: 19-cv-01448-JAK-FFMx)
